
	
		II
		Calendar No. 602
		110th CONGRESS
		2d Session
		S. 2717
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2008
			Mr. Chambliss (for
			 himself and Mr. Isakson) introduced the
			 following bill; which was read the first time
		
		
			March 6, 2008
			Read the second time and placed on the
			 calendar
		
		A BILL
		To provide for enhanced Federal enforcement of, and State
		  and local assistance in the enforcement of, the immigration laws of the United
		  States, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Effective Immigration Enforcement
			 Partnerships Act of 2008.
		2.State
			 definedIn this Act, the term
			 State has the meaning given the term in section 101(a)(36) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)(36)).
		3.Federal
			 affirmation of immigration law enforcement by States and political subdivisions
			 of StatesNotwithstanding any
			 other provision of law and reaffirming the existing inherent authority of
			 States, law enforcement personnel of a State or a political subdivision of a
			 State have the inherent authority of a sovereign entity to investigate,
			 identify, apprehend, arrest, detain, or transfer to Federal custody aliens in
			 the United States (including the transportation of such aliens across State
			 lines to detention centers), for the purpose of assisting in the enforcement of
			 the immigration laws of the United States in the normal course of carrying out
			 their law enforcement duties. This State authority has never been displaced or
			 preempted by Federal law.
		4.Listing of
			 immigration violators in the national crime information center
			 database
			(a)Provision of
			 information to the NCIC
				(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Commissioner, United States Customs and Border Protection
			 shall provide the National Crime Information Center of the Department of
			 Justice with any information in the possession of the Commissioner that is
			 related to—
					(A)any alien against
			 whom a final order of removal has been issued;
					(B)any alien who is
			 subject to a voluntary departure agreement;
					(C)any alien who has
			 remained in the United States beyond the alien’s authorized period of stay;
			 and
					(D)any alien whose
			 visa has been revoked.
					(2)Requirement to
			 provide and use informationThe information described in
			 paragraph (1) shall be provided to the National Crime Information Center, and
			 the Center shall enter the information into the Immigration Violators File of
			 the National Crime Information Center database, regardless of whether—
					(A)the alien
			 received notice of a final order of removal;
					(B)the alien has
			 already been removed; or
					(C)sufficient
			 identifying information is available for the alien, such as a physical
			 description of the alien.
					(b)Inclusion of
			 information in the NCIC databaseSection 534(a) of title 28,
			 United States Code, is amended—
				(1)in paragraph (3),
			 by striking and at the end;
				(2)by redesignating
			 paragraph (4) as paragraph (5); and
				(3)by inserting
			 after paragraph (3) the following:
					
						(4)acquire, collect,
				classify, and preserve records of violations of the immigration laws of the
				United States, regardless of whether the alien has received notice of the
				violation, sufficient identifying information is available for the alien, or
				the alien has already been removed;
				and.
						.
				(c)Permission To
			 depart voluntarilySection 240B of the Immigration and
			 Nationality Act (8 U.S.C. 1229c) is amended—
				(1)by striking
			 Attorney General each place that term appears and inserting
			 Secretary of Homeland Security; and
				(2)in subsection
			 (a)(2)(A), by striking 120 and inserting
			 30.
				5.Federal custody
			 of illegal aliens apprehended by State or local law enforcement
			(a)In
			 generalTitle II of the Immigration and Nationality Act (8 U.S.C.
			 1151 et seq.) is amended by inserting after section 240C the following:
				
					240D.Transfer of
				illegal aliens from State to Federal custody
						(a)In
				generalIf the head of a law
				enforcement entity of a State (or, if appropriate, a political subdivision of
				the State) exercising authority with respect to the apprehension or arrest of
				an illegal alien, submits a request to the Secretary of Homeland Security that
				the alien be taken into Federal custody, the Secretary shall—
							(1)(A)not later than 72 hours
				after the conclusion of the State charging process or dismissal process, or if
				no State charging or dismissal process is required, not later than 72 hours
				after the illegal alien is apprehended, take the illegal alien into the custody
				of the Federal Government and incarcerate the alien; or
								(B)request that the relevant State or
				local law enforcement agency temporarily detain or transport the illegal alien
				to a location for transfer to Federal custody; and
								(2)designate at
				least 1 Federal, State, or local prison or jail or a private contracted prison
				or detention facility within each State as the central facility for law
				enforcement entities of that State to transfer custody of criminal or illegal
				aliens to the Department of Homeland Security.
							(b)Reimbursement
							(1)In
				generalThe Secretary of Homeland Security shall reimburse a
				State or a political subdivision of a State for all reasonable expenses, as
				determined by the Secretary, incurred by the State or political subdivision in
				the detention and transportation of a criminal or illegal alien under
				subsection (a)(1).
							(2)Cost
				computationThe amount reimbursed for costs incurred under
				subsection (a)(1) shall be equal to the sum of—
								(A)the product
				of—
									(i)the average cost
				of incarceration of a prisoner in the relevant State, as determined by the
				chief executive officer of a State (or, as appropriate, a political subdivision
				of the State); and
									(ii)the number of
				days that the alien was in the custody of the State or political subdivision;
				and
									(B)the cost of
				transporting the criminal or illegal alien from the point of apprehension or
				arrest to—
									(i)the location of
				detention; and
									(ii)if the location
				of detention and of custody transfer are different, to the custody transfer
				point.
									(c)Requirement for
				appropriate securityThe Secretary of Homeland Security shall
				ensure that illegal aliens incarcerated in Federal facilities under this
				subsection are held in facilities which provide an appropriate level of
				security.
						(d)Requirement for
				schedule
							(1)In
				generalIn carrying out this section, the Secretary of Homeland
				Security shall establish a regular circuit and schedule for the prompt transfer
				of apprehended illegal aliens from the custody of States and political
				subdivisions of States to Federal custody.
							(2)Authority for
				contractsThe Secretary of Homeland Security may enter into
				contracts with appropriate State and local law enforcement and detention
				officials to implement this subsection.
							(e)Illegal alien
				definedIn this section, the term illegal alien
				means an alien who—
							(1)entered the
				United States without inspection or at any time or place other than that
				designated by the Secretary of Homeland Security;
							(2)was admitted as a
				nonimmigrant and, at the time the alien was taken into custody by the State or
				political subdivision, had failed to—
								(A)maintain the
				nonimmigrant status in which the alien was admitted or to which it was changed
				under section 248; or
								(B)comply with the
				conditions of the status described in subparagraph (A);
								(3)was admitted as
				an immigrant and subsequently failed to comply with the requirements of that
				status; or
							(4)failed to depart
				the United States as required under a voluntary departure agreement or under a
				final order of
				removal.
							.
			(b)Authorization
			 of appropriations for the detention and transportation to Federal custody of
			 aliens not lawfully presentThere is authorized to be
			 appropriated $500,000,000 for the detention and removal of aliens not lawfully
			 present in the United States under the Immigration and Nationality Act (8
			 U.S.C. 1101 et seq.) for fiscal year 2009 and for each subsequent fiscal
			 year.
			6.Immigration law
			 enforcement training of State and local law enforcement personnel
			(a)Training manual
			 and pocket guide
				(1)PublicationNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Homeland Security shall publish—
					(A)a training manual
			 for State and local law enforcement personnel to train such personnel in the
			 investigation, identification, apprehension, arrest, detention, and transfer to
			 Federal custody of aliens in the United States, including—
						(i)the
			 transportation of such aliens across State lines to detention centers;
			 and
						(ii)the
			 identification of fraudulent documents; and
						(B)an immigration
			 enforcement pocket guide for State and local law enforcement personnel to
			 provide a quick reference for such personnel in the course of duty.
					(2)AvailabilityThe
			 training manual and pocket guide published under paragraph (1) shall be made
			 available to all State and local law enforcement personnel.
				(3)ApplicabilityNothing
			 in this subsection may be construed to require State or local law enforcement
			 personnel to keep the training manual or pocket guide with them while on
			 duty.
				(4)CostsThe
			 Secretary shall be responsible for all costs incurred in the publication of the
			 training manual and pocket guide under this subsection.
				(b)Training
			 flexibility
				(1)In
			 generalThe Secretary of Homeland Security shall make available
			 training of State and local law enforcement officers through as many means as
			 possible, including—
					(A)residential
			 training at—
						(i)the
			 Federal Law Enforcement Training Center of the Department of Homeland Security
			 in Glynco, Georgia; and
						(ii)the Center for
			 Domestic Preparedness of the Department of Homeland Security;
						(B)onsite training
			 held at State or local police agencies or facilities;
					(C)online training
			 courses by computer, teleconferencing, and videotape; and
					(D)recording
			 training courses on DVD.
					(2)Online
			 trainingThe head of the Distributed Learning Program of the
			 Federal Law Enforcement Training Center shall make training available for State
			 and local law enforcement personnel via the Internet through a secure,
			 encrypted distributed learning system that—
					(A)has all its
			 servers based in the United States;
					(B)is sealable and
			 survivable; and
					(C)is capable of
			 having a portal in place not later than 30 days after the date of the enactment
			 of this Act.
					(3)Federal
			 personnel trainingThe training of State and local law
			 enforcement personnel under this section may not displace the training of
			 Federal personnel.
				(c)ClarificationNothing
			 in this Act or in any other provision of law may be construed as making any
			 immigration-related training a requirement for, or a prerequisite to, any State
			 or local law enforcement officer exercising the inherent authority of the
			 officer to investigate, identify, apprehend, arrest, detain, or transfer to
			 Federal custody illegal aliens during the normal course of carrying out the law
			 enforcement duties of the officer.
			(d)Training
			 limitationSection 287(g) of the Immigration and Nationality Act
			 (8 U.S.C. 1357(g)) is amended—
				(1)by striking
			 Attorney General each place that term appears and inserting
			 Secretary of Homeland Security; and
				(2)in paragraph (2),
			 by adding at the end the following: Such training may not exceed 14 days
			 or 80 hours, whichever is longer..
				7.Immunity
			(a)Personal
			 immunity
				(1)In
			 generalNotwithstanding any other provision of law, a law
			 enforcement officer of a State or of a political subdivision of a State, shall
			 be immune from personal liability arising out of the enforcement of any
			 immigration law to the same extent as a Federal law enforcement officer.
				(2)ApplicabilityThe
			 immunity provided under paragraph (1) only applies to an officer of a State, or
			 of a political subdivision of a State, who is acting within the scope of the
			 officer’s official duties.
				(b)Agency
			 immunityNotwithstanding any other provision of law, a law
			 enforcement agency of a State, or of a political subdivision of a State, shall
			 be immune from any claim for money damages based on Federal, State, or local
			 civil rights law for an incident arising out of the enforcement of any
			 immigration law, except to the extent that the law enforcement officer of that
			 agency, whose action the claim involves, committed a violation of Federal,
			 State, or local criminal law in the course of enforcing such immigration
			 law.
			8.Criminal Alien
			 Program
			(a)Continuation
				(1)In
			 generalThe Secretary of Homeland Security shall continue to
			 operate the program commonly known as the Criminal Alien Program by—
					(A)identifying all
			 removable criminal aliens in Federal and State correctional facilities;
					(B)ensuring that
			 aliens identified under subparagraph (A) are not released into the United
			 States; and
					(C)removing aliens
			 identified under subparagraph (A) from the United States after the completion
			 of their sentences.
					(2)ExpansionNot
			 later than 9 months after the date of the enactment of this Act, the Secretary
			 of Homeland Security shall expand the Criminal Alien Program to all
			 States.
				(3)State
			 responsibilitiesAppropriate officials of each State that
			 receives Federal funds for the incarceration of criminal aliens shall—
					(A)cooperate with
			 the Federal officials who carry out the Criminal Alien Program;
					(B)expeditiously and
			 systematically identify criminal aliens in the State’s prison and jail
			 populations; and
					(C)promptly convey
			 information regarding such aliens to the Federal officials who carry out the
			 Criminal Alien Program as a condition for receiving such Federal funds.
					(b)Authorization
			 for detention after completion of State or local prison
			 sentenceState and local law enforcement officers are authorized
			 to—
				(1)hold an illegal
			 alien for a period not to exceed 14 days after the alien has completed the
			 alien’s State prison sentence in order to effectuate the transfer of the alien
			 to Federal custody when the alien is removable or not lawfully present in the
			 United States; and
				(2)issue a detainer
			 that would allow aliens who have served a State prison sentence to be detained
			 by the State prison until personnel from United States Immigration and Customs
			 Enforcement take the alien into custody.
				(c)Technology
			 usage
				(1)In
			 generalThe Secretary of Homeland Security shall use available
			 technology, including videoconferencing, to the maximum extent possible, in
			 order to make the Criminal Alien Program available in remote locations.
				(2)Mobile
			 accessMobile access to Federal databases of aliens, such as the
			 IDENT database maintained by the Secretary of Homeland Security, and live scan
			 technology shall be used to the maximum extent practicable in order to make
			 these resources available to State and local law enforcement agencies in remote
			 locations.
				(d)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out the Criminal Alien Program—
				(1)$40,000,000 for
			 fiscal year 2009;
				(2)$50,000,000 for
			 fiscal year 2010;
				(3)$60,000,000 for
			 fiscal year 2011;
				(4)$70,000,000 for
			 fiscal year 2012; and
				(5)$80,000,000 for
			 fiscal year 2013 and each succeeding fiscal year.
				9.ConstructionNothing in this Act may be construed to
			 require State or local law enforcement personnel to—
			(1)report the
			 identity of a victim of, or a witness to, a criminal offense to the Secretary
			 of Homeland Security for immigration enforcement purposes;
			(2)arrest such
			 victim or witness for a violation of the immigration laws of the United States;
			 or
			(3)enforce the
			 immigration laws of the United States.
			
	
		March 6, 2008
		Read the second time and placed on the
		  calendar
	
